UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes R No On October 30, 2009, there were issued and outstanding 7,435,133 shares of the registrant’s common stock, par value $0.01 per share. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I. Financial Information 2 Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Equity (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 26 Part II. Other Information 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 Signature 27 Exhibit Index E-1 Table of Contents STRATUS PROPERTIES INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. STRATUS PROPERTIES INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) September 30, December 31, 2009 2008 ASSETS Cash and cash equivalents $ 24,926 $ 17,097 Investment in U.S. treasury securities - 15,388 Real estate, commercial leasing assets and facilities, net: Property held for sale – developed or under development 136,473 115,966 Property held for sale – undeveloped 31,928 27,514 Property held for use, net 84,709 56,919 Deferred tax asset 8,633 7,330 Investment in unconsolidated affiliate 3,468 2,283 Other assets 13,552 10,049 Total assets $ 303,689 $ 252,546 LIABILITIES AND EQUITY Accounts payable and accrued liabilities $ 12,278 $ 6,585 Deposits 7,396 1,301 Accrued interest and property taxes 2,975 3,203 Debt 75,951 63,352 Other liabilities 2,079 3,583 Total liabilities 100,679 78,024 Commitments and contingencies Equity: Stratus stockholders’ equity: Preferred stock - - Common stock 83 83 Capital in excess of par value of common stock 197,285 196,692 Accumulated deficit (34,829 ) (30,095 ) Accumulated other comprehensive loss - (3 ) Common stock held in treasury (17,941 ) (17,441 ) Total Stratus stockholders’ equity 144,598 149,236 Noncontrolling interest in subsidiary 58,412 25,286 Total equity 203,010 174,522 Total liabilities and equity $ 303,689 $ 252,546 The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Revenues: Real estate $ 2,116 $ 5,691 $ 4,201 $ 11,994 Rental income 1,163 1,158 3,296 3,278 Commissions, management fees and other 65 60 869 792 Total revenues 3,344 6,909 8,366 16,064 Cost of sales: Real estate, net 2,710 4,954 6,806 11,163 Rental 788 944 2,405 2,683 Depreciation 403 435 1,227 1,211 Total cost of sales 3,901 6,333 10,438 15,057 General and administrative expenses 1,818 1,723 5,832 5,277 Total costs and expenses 5,719 8,056 16,270 20,334 Operating loss (2,375 ) (1,147 ) (7,904 ) (4,270 ) Interest income and other 66 330 894 1,432 Loss on extinguishment of debt - - (182 ) - Gain (loss) on interest rate cap agreement (37 ) (121 ) 33 (121 ) Loss from continuing operations before income taxes and equity in unconsolidated affiliate’s (loss) income (2,346 ) (938 ) (7,159 ) (2,959 ) Equity in unconsolidated affiliate’s (loss) income (95 ) 99 (277 ) 365 Benefit from income taxes 844 268 2,448 660 Loss from continuing operations (1,597 ) (571 ) (4,988 ) (1,934 ) Loss from discontinued operations - - - (105 ) Net loss (1,597 ) (571 ) (4,988 ) (2,039 ) Net loss attributable to noncontrolling interest in subsidiary 44 124 254 188 Net loss attributable to Stratus common stock $ (1,553 ) $ (447 ) $ (4,734 ) $ (1,851 ) Net loss per share attributable to Stratus common stock: Continuing operations $ (0.21 ) $ (0.06 ) $ (0.64 ) $ (0.23 ) Discontinued operations - - - (0.01 ) Basic and diluted net loss per share attributable to Stratus common stock $ (0.21 ) $ (0.06 ) $ (0.64 ) $ (0.24 ) Weighted average shares of common stock outstanding: Basic and diluted 7,435 7,641 7,439 7,613 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Nine Months Ended September 30, 2009 2008 Cash flow from operating activities: Net loss $ (4,988 ) $ (2,039 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from discontinued operations - 105 Depreciation 1,227 1,211 (Gain) loss on interest rate cap agreement (33 ) 121 Loss on extinguishment of debt 182 - Cost of real estate sold 2,912 8,126 Deferred income taxes (1,303 ) (648 ) Stock-based compensation 552 761 Equity in unconsolidated affiliate’s loss (income) 277 (365 ) Distribution of unconsolidated affiliate’s income - 1,266 Deposits (802 ) (1,471 ) Purchases and development of real estate properties (32,653 ) (21,959 ) Municipal utility district reimbursements 4,551 6,229 Decrease in other assets 615 495 Increase (decrease) in accounts payable, accrued liabilities and other 3,249 (2,554 ) Net cash used in operating activities (26,214 ) (10,722 ) Cash flow from investing activities: Development of commercial leasing properties (27,262 ) (10,337 ) (Investment in) return of investment in unconsolidated affiliate (1,462 ) 2,374 Proceeds from matured U.S. treasury securities 15,391 - Investment in interest rate cap agreement - (673 ) Other 53 25 Net cash used in investing activities (13,280 ) (8,611 ) Cash flow from financing activities: Borrowings from revolving credit facility 15,000 - Payments on revolving credit facility (4,769 ) - Borrowings from project and term loans 4,700 2,054 Payments on project and term loans (488 ) (175 ) Noncontrolling interest contributions 33,380 16,678 Net (payments for) proceeds from stock-based awards (96 ) 94 Purchases of Stratus common shares (404 ) (517 ) Financing costs - (2,845 ) Net cash provided by financing activities 47,323 15,289 Net increase (decrease) in cash and cash equivalents 7,829 (4,044 ) Cash and cash equivalents at beginning of year 17,097 40,873 Cash and cash equivalents at end of period $ 24,926 $ 36,829 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In Thousands) Stratus Stockholders’ Equity Accumulated Common Total Capital in Accum- Other Stock Stratus Noncontrolling Common Excess of ulated Comprehensive Held In Stockholders’ Interest in Total Stock Par Value Deficit Loss Treasury Equity Subsidiary Equity Balance at December 31, 2008 $ 83 $ 196,692 $ (30,095 ) $ (3 ) $ (17,441 ) $ 149,236 $ 25,286 $ 174,522 Stock-based compensation - 593 - - - 593 - 593 Tender of shares for stock-based awards - (96 ) (96 ) - (96 ) Purchases of Stratus common shares - (404 ) (404 ) - (404 ) Noncontrolling interest contributions - 33,380 33,380 Comprehensive income (loss): Net loss - - (4,734 ) - - (4,734 ) (254 ) (4,988 ) Other comprehensive income, net of taxes: Unrealized gain on U.S. treasury securities - - - 3 - 3 - 3 Other comprehensive income - - - 3 - 3 - 3 Total comprehensive income (loss) - - - 3 - (4,731 ) (254 ) (4,985 ) Balance at September 30, 2009 $ 83 $ 197,285 $ (34,829 ) $ - $ (17,941 ) $ 144,598 $ 58,412 $ 203,010 Balance at December 31, 2007 $ 81 $ 195,898 $ (26,258 ) $ - $ (14,279 ) $ 155,442 $ - $ 155,442 Exercised and issued stock-based awards and other 1 (525 ) - - - (524 ) - (524 ) Stock-based compensation - 895 - - - 895 - 895 Tender of shares for stock-based awards - (596 ) (596 ) - (596 ) Purchases of Stratus common shares - (517 ) (517 ) - (517 ) Noncontrolling interest contributions - 16,678 16,678 Net loss - - (1,851 ) - - (1,851 ) (188 ) (2,039 ) Balance at September 30, 2008 $ 82 $ 196,268 $ (28,109 ) $ - $ (15,392 ) $ 152,849 $ 16,490 $ 169,339 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents STRATUS PROPERTIES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2008, included in Stratus Properties Inc.’s (Stratus) Annual Report on Form 10-K (Stratus 2008 Form 10-K) filed with the Securities and Exchange Commission (SEC). In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items, except as described in Note 2) considered necessary for a fair statement of the financial position of Stratus at September 30, 2009, and the results of operations for the three-month and nine-month periods ended September 30, 2009 and 2008, and cash flows for the nine-month periods ended September 30, 2009 and 2008. Operating results for the three-month and nine-month periods ended September 30, 2009, are not necessarily indicative of the results that may be expected for the year ending December 31, 2. REVISIONS OF PREVIOUSLY ISSUED CONSOLIDATED FINANCIAL STATEMENTS In connection with reporting its financial results for the year ended December 31, 2008, Stratus reviewed its accounting policy with respect to capitalized property taxes and determined that the manner in which it had previously accounted for certain property taxes was not in accordance with accounting guidance for costs of real estate projects. Property taxes are required to be capitalized as property costs only during periods in which activities necessary to get the property ready for its intended use are in progress. The guidance further states that the definition of these activities has the same meaning as the definition used to determine interest capitalization. Historically, Stratus capitalized property taxes rather than charging them to expense on certain properties for which no development activities were in progress. As a result, Stratus recalculated the appropriate amount of property taxes to be charged to expense. In addition, Stratus determined the effect of the adjustment to cost of sales and income taxes as previously reported. The cumulative impact of this error through September 30, 2008, was primarily an overstatement of previously reported net income. Stratus assessed the materiality of this item on the previously reported results for the three-month period ended March 31, 2008, the three-month and six-month periods ended June 30, 2008, the three-month and nine-month periods ended September 30, 2008, and the years ended December 31, 2007, 2006 and 2005, in accordance with the SEC’s Staff Accounting Bulletin (SAB) No. 99 and concluded that the errors were not material to such periods. Stratus concluded that the impact of correcting the capitalized property tax item as a cumulative adjustment in the year ended December 31, 2008, would have been misleading to the users of financial statements for the year ended December 31, 2008. Accordingly, in accordance with SAB No. 108, previously issued interim period financial statements have been revised to correct for these items as such financial statements were presented in SEC filings. The following tables set forth the line items affected by the revisions on Stratus’ statements of operations for the three-month and nine-month periods ended
